                                                    1 J Christopher Jorgensen
                                                      Nevada Bar No. 5382
                                                    2 Matthew R. Tsai
                                                      Nevada Bar No. 14290
                                                    3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                      3993 Howard Hughes Parkway, Suite 600
                                                    4 Las Vegas, NV 89169
                                                      Phone: (702) 949-8200
                                                    5 Fax: (702) 949-8398
                                                      Email: cjorgensen@lrrc.com
                                                    6 Email: mtsai@lrrc.com

                                                    7 Attorneys for Defendant Barclays Bank of Delaware

                                                    8                             IN THE UNITED STATES DISTRICT COURT
                                                                                           DISTRICT OF NEVADA
                                                    9
                                                        MATTHEW NELSON,                                      Case No. 2:19-cv-01792-APG-EJY
Las Vegas, NV 3993 Howard Hughes Pkwy, Suite 600




                                                   10
                                                                 Plaintiff,                                  JOINT MOTION AND ORDER FOR
                                                   11                                                        EXTENSION OF TIME FOR DEFENDANT
                                                        vs.                                                  BARCLAYS BANK OF DELAWARE TO
                                                   12                                                        RESPOND TO COMPLAINT
                                                      RAUSCH, STURM, ISRAEL, EMERSON &
                                                   13 HORNIK, LLP, BARCLAYS BANK OF                          [SECOND REQUEST]
                                                      DELAWARE, EXPERIAN INFORMATION
Las Vegas, NV 89169-5996




                                                   14 SOLUTIONS, INC., EQUIFAX
                                                      INFORMATION SERVICES, INC., and
                                                   15 TRANSUNION, LLC

                                                   16            Defendants.

                                                   17

                                                   18            COME NOW Defendant Barclays Bank of Delaware (“Barclays”), and Plaintiff Matthew

                                                   19 Nelson (“Plaintiff”), by counsel and pursuant to Local Rule IA 6-1, jointly move for an extension as

                                                   20 follows:

                                                   21                                   STATEMENT OF JOINT MOTION

                                                   22            1.      The Complaint in this action was filed on October 15, 2019 in the United States

                                                   23 District Court for the District of Nevada captioned Nelson v. Rausch, Case No. 2:19-cv-01792-APG-

                                                   24 EJY.

                                                   25            2.      Barclays’ response to the Complaint was initially due on November 12, 2019.

                                                   26            4.      At that time, Barclays had recently retained counsel in the above-captioned lawsuit

                                                   27 and was in the process of reviewing the claims in Plaintiff’s Complaint and was gathering documents,

                                                   28 which required additional time.


                                                        109969651.1
                                                    1            5.    On November 1, 2019, Barclays filed an Emergency Motion for Extension of Time
                                                    2 for Defendant Barclays Bank of Delaware to Answer or Otherwise Respond to Complaint (“Motion”)

                                                    3 (ECF No. 8), and this Court granted Barclays’ Motion (the “First Request”), extending the time within

                                                    4 which Barclays was to respond to the Complaint until December 12, 2019. (ECF No. 15).

                                                    5            6.    Barclays’ time to respond to the Complaint has not yet expired.
                                                    6            7.    Good cause exists to extend Barclays’ deadline to respond to the Complaint by an
                                                    7 additional 28 days. Barclays recently received a settlement demand from Plaintiff which is currently

                                                    8 under consideration by Barclays. In addition, counsel for Barclays and counsel for Plaintiff have

                                                    9 agreed to exchange documentation in order to further discussions on whether a resolution can be
Las Vegas, NV 3993 Howard Hughes Pkwy, Suite 600




                                                   10 reached without the need for costly litigation.

                                                   11            8.    Counsel for Plaintiff and Counsel for Barclays have conferred and agreed to extend
                                                   12 the deadline in which Defendant has to answer or otherwise respond to Plaintiffs’ Complaint by an

                                                   13 additional twenty-eight (28) days, through and until January 9, 2020.
Las Vegas, NV 89169-5996




                                                   14            9.    This joint motion is filed in good faith and not intended to cause delay and will not
                                                   15 prejudice any other party to the case.

                                                   16            10.   This is the second request for extension of time for Barclays to respond to the
                                                   17 Complaint.

                                                   18 DATED: December 11, 2019                                DATED: December 11, 2019
                                                   19 LEWIS ROCA ROTHERGER CHRISTIE                           THE LAW OFFICE OF VERNON NELSON
                                                   20 /s/ Matthew R. Tsai          _                          /s/ Vernon A. Nelson
                                                      J Christopher Jorgensen (NV Bar #5382)                  Vernon A. Nelson (NV Bar #6434)
                                                   21 Matthew R. Tsai (NV Bar #14290)                         6787 W. Tropicana Avenue, Suite 103
                                                      3993 Howard Hughes Parkway, Suite 600                   Las Vegas, NV 89103
                                                   22 Las Vegas, NV 89169
                                                                                                              Counsel for Plaintiff Matthew Nelson
                                                   23 Counsel for Defendant Barclays Bank of Delaware

                                                   24                                                   IT IS SO ORDERED.
                                                   25

                                                   26
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                   27
                                                                                                        DATED:    December 12, 2019
                                                   28
                                                                                                          2
                                                        109969651.1
